      Case 3:20-cv-00081-DPM Document 30 Filed 02/02/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CLARENCE E. MASON
ADC #154088                                                 PLAINTIFF

v.                       No. 3:20-cv-81-DPM

SUSAN DUFFEL, Nurse, Poinsett County
Detention Center; and POINSETT
COUNTY DETENTION CENTER                                 DEFENDANTS

                             JUDGMENT
     Mason's claim that the Detention Center has a policy of
improperly monitoring his diabetes is dismissed with prejudice. All
other claims and Defendants are dismissed without prejudice.




                                 D.P. Marshall Jr.
                                 United States District Judge
